UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWSAdvisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2011(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Bonds and Notes 99.6% Arizona 2.3% Salt River, AZ, Pima-Maricopa Indian Community, 0.28% *, 10/1/2026, LOC: Bank of America NA California 4.3% California, Imperial Irrigation District, 0.35%, 4/7/2011 California, Statewide Communities Development Authority Revenue, Butte County, Series A-1, 2.0%, 6/30/2011 Colorado 1.6% Colorado, Postsecondary Educational Facilities Authority Revenue, Mullen High School Project, 0.39% *, 8/1/2017, LOC: Wells Fargo Bank NA Connecticut 0.7% University of Connecticut, Series A, 5.0%, 1/15/2012, INS: NATL Delaware 0.7% Delaware, BB&T Municipal Trust, Series 5000, 144A, 0.33% *, 10/1/2028, LIQ: Rabobank Nederland, LOC: Rabobank International District of Columbia 3.2% District of Columbia, Family & Child Services Revenue, 0.32% *, 7/1/2041, LOC: Bank of America NA Florida 3.1% Florida, BB&T Municipal Trust, Series 1010, 144A, 0.28% *, 1/15/2019, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust Hillsborough County, FL, Aviation Revenue, 0.34%, 5/12/2011 Georgia 4.3% Georgia, Municipal Electric Authority Revenue, Project No. 1, Series B, 0.32% *, 1/1/2048, LOC: Dexia Credit Local Henry County, GA, General Obligation, 5.0%, 7/1/2011 Hawaii 2.6% Maui County, HI, General Obligation, Series B, 3.0%, 6/1/2011 Illinois 3.6% Illinois, Finance Authority Educational Facility Revenue, Erikson Institute Project, 0.39% *, 11/1/2037, LOC: LaSalle Bank NA Illinois, Finance Authority Revenue, Clare Oaks, Series D, 0.33% *, 11/1/2040, LOC: Sovereign Bank FSB Kentucky 5.8% Mason County, KY, Pollution Control Revenue, East Kentucky Power Cooperative: Series B-1, 0.85% *, 10/15/2014, SPA: National Rural Utilities Cooperative Finance Corp. Series B-3, 0.85% *, 10/15/2014, SPA: National Rural Utilities Cooperative Finance Corp. Massachusetts 6.1% Massachusetts, State Water Resources Authority, Series DCL-004, 144A, 0.33% *, 2/1/2032, INS: AGMC, SPA: Dexia Credit Local Michigan 10.2% Michigan, Finance Authority Revenue, State Aid Notes, Series D-3, 144A, 2.0%, 8/22/2011, LOC: Scotiabank Michigan, Higher Education Facilities Authority Revenue, Limited Obligation, Spring Arbor University, 0.26% *, 11/1/2030, LOC: Comerica Bank Michigan, Municipal Bond Authority Revenue, Clean Water, State Revolving Fund, 5.0%, 10/1/2011 Michigan, State Hospital Finance Authority Revenue, Ascension Health Credit, Series B-4, 3.75%, Mandatory Put 3/15/2012 @ 100, 11/15/2033 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series F-8, 0.34% **, 11/15/2049 Minnesota 0.7% University of Minnesota, Special Purpose Revenue, Biomedical Science Research Facilities Funding Program, Series A, 3.0%, 8/1/2011 New Jersey 4.7% New Jersey, Economic Development Authority Revenue, Princeton Montessori Society, 0.48% *, 6/1/2038, LOC: Sovereign Bank FSB New York 10.5% New York, Metropolitan Transportation Authority Revenue: 0.32%, 5/5/2011 0.35%, 7/14/2011 Suffolk County, NY, Tax Anticipation Notes, 3.0%, 8/11/2011 North Carolina 9.9% North Carolina, Medical Care Commission, Health Care Facilities Revenue, Duke University Health Systems, Series B, 0.55% **, 6/1/2039 North Carolina, Medical Care Commission, Health Care Facilities Revenue, Lenoir Memorial Hospital Project, 144A, 0.26% *, 4/1/2036, LOC: Branch Banking & Trust Union County, NC, Enterprise Systems Revenue, 0.22% *, 6/1/2034, LOC: Bank of America NA Oregon 6.2% Oregon, State Tax Anticipation Notes, Series A, 144A, 2.0%, 6/30/2011 Oregon, State Veterans Welfare, Series B, 0.25% *, 12/1/2045, SPA: Dexia Credit Local Tennessee 4.2% Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 144A, 0.24% *, 7/1/2038, LOC: US Bank NA Texas 8.6% Harris County, TX, Capital Appreciation, Toll Road, Series A, 0.49% ***, 8/15/2011, INS: NATL Harris County, TX, General Obligation, 0.31%, 7/14/2011 Houston, TX, Airport Systems Revenue, 0.32%, 5/3/2011 Texas, State Tax & Revenue Anticipation Notes, Series 3813, 144A, 0.3% *, 8/31/2011, LIQ: JPMorgan Chase Bank Virginia 1.2% Henrico County, VA, Economic Development Authority, Residential Care Facility Revenue, Westminster Canterbury, 0.29% *, 10/1/2037, LOC: Branch Banking & Trust Washington 3.2% King County, WA, Housing Authority Revenue, Summerfield Apartments Project, 0.36% *, 9/1/2035, LOC: US Bank NA Snohomish County, WA, Limited Tax, Prerefunded 12/1/2011 @ 100, 5.375%, 12/1/2019, INS: NATL Wyoming 1.9% Platte County, WY, Pollution Control Revenue, Tri-State Generation & Transmission Association, Inc., Series A, 0.35% *, 7/1/2014, LOC: National Rural Utilities Cooperative Finance Corp. % of Net Assets Value ($) Total Investment Portfolio (Cost $104,830,222) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2011. ** These securities are shown at their current rate as of March 31, 2011.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $104,830,222. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. FSB: Federal Savings Bank INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31,2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
